                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                 3:20CV85-GCM

HELEN CASSARA and JOYCE RIGGIN,           )
an individual and power of attorney for   )
HELEN CASSARA, an elderly adult,          )
                                          )
      Plaintiffs,                         )
                                          )
v.                                        )                ORDER
                                          )
PNC BANK, N.A., et al.,                   )
                                          )
      Defendants.                         )
__________________________________________)

       This matter is before the Court upon the Court’s own motion. Plaintiff Joyce Riggin filed

this action against Defendants on February 10, 2020 as power of attorney for Helen Cassara.

Ms. Cassara passed away on February 21, 2020, as evidenced by the Suggestion of Death filed

by Defendants on April 7, 2020. (Doc. No. 11).

       Federal Rule of Civil Procedure 25(a)(1) provides as follows:

       1) Substitution if the Claim Is Not Extinguished. If a party dies and the claim is
          not extinguished, the court may order substitution of the proper party. A motion
          for substitution may be made by any party or by the decedent's successor or
          representative. If the motion is not made within 90 days after service of a
          statement noting the death, the action by or against the decedent must be
          dismissed.

The 90-day time limit for substitution of party expired on July 7, 2020. Plaintiff Riggin

requested and was granted a 60-day extension of time until September 4, 2020 to allow her

to seek appointment as administrator of the Cassara estate and move to substitute. (See

Doc. No. 71). Riggin subsequently moved for an additional extension of time to substitute

a party through and including November 3, 2020. (Doc. No. 77) The Court also granted

this motion.




         Case 3:20-cv-00085-GCM Document 79 Filed 12/08/20 Page 1 of 2
       The extended deadline for filing a motion to substitute has passed and Riggin has

not moved for an additional extension. Accordingly, the Court has no choice but to dismiss

this action without prejudice.

       IT IS THEREFORE ORDERED that the case is hereby dismissed without prejudice.



                                         Signed: December 7, 2020




         Case 3:20-cv-00085-GCM Document 79 Filed 12/08/20 Page 2 of 2
